 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDGraphicArtsInternational Union,AFL-CIO;and Lo-cal#277,Graphic Arts InternationalUnion, AFL-CIO (S &M Rotogravure Service,Inc.)andKahlePrinting CompanyGraphicArtsInternational Union,AFL-CIO;and Lo-cal #277,GraphicArtsInternational Union, AFL-CIO (Mueller ColorPlate Co.)andKahle PrintingCompany. Cases30-CC-239 and 30-CC-245January 14, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn April 7, 1975, Administrative Law Judge Ben-jamin K. Blackburn issued the attached Decision inthis proceeding. Thereafter, the Respondent Unionsfiled exceptions and a supporting brief, the GeneralCounsel and the Charging Party filed briefs in sup-port of the Administrative Law Judge's Decision,and the Charging Party filed a brief in answer to theRespondents' exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.'This is the fourth in a series of cases 2 stemmingfrom a labor dispute between the Kable PrintingCompany and Respondent International's Local 91-P, which represents a unit of Kable's employees en-gaged in rotogravure processing, i.e., the film and en-graving work required to produce rotogravure cylin-ders for Kable's presses. The last contract betweenthese parties expired on March 31, 19741 During ne-iAs the record adequately presents the position of the parties, the Re-spondents'request for oral argument is hereby denied. In view of our Deci-sion herein,we find it unnecessary to pass upon the motion to reopen therecord in this proceeding which was filed by the Respondent Unions2 Cases which to date have been decided by the Board, in addition to theinstant case,are:MountMorris Graphic ArtsInternationalUnion Local No91-P (G.A.I U) (Blackhawk Engraving Co.),219 NLRB No. 169 (1975);Graphic Arts International Union (GA.1 U) Local #277, and Graphic ArtsInternationalUnion,AFL-CIO (S & M Rotogravure Service,Inc),219NLRB No 171 (1975),Local No 245, Graphic Arts International Union,AFL-CIO (Graphicscans Corporation),220 NLRB No. 75 (1975). Respon-dents have moved the Board to take judicial notice of these decisions. Wefind it unnecessary to rule upon this motion since the Board,as a mattercourse,takes official notice of its own and court decisions The facts withrespect to the instant case are inextricably interrelated with the precedentcases and the findings of fact and conclusions of law herein are based, inpart,upon the Board's findings and conclusions in those casesgotiations the Company took a hard position, partic-ularly with respect to manning requirements which,in the Company's view, discouraged the introductionof new, more technically advanced equipment, con-sistent with the declared objective of its parent Coin-pany,Western Publishing Company, announced inits 1974 third quarter report:We desired to expand this facility (Kable Print-ing) to install new equipment and to move intonew fields of activity but these could not be ac-complished without a major revision of the ex-isting labor contracts.The parties were unable to reach agreement andon May 10 the Union struck. Thereafter Kable beganmaking arrangements to have its rotogravure cylin-ders engraved by other printing shops, known as"front-end" trade shops. Employees in most of theseshops were represented either by Local 91-P or, as inthe instant case, by a sister Local .4 Recognizing thatit could not directly subcontract its rotogravure cyl-inder work while its employees were on strike with-out triggering a lawful strike at these subcontractors'shops, Kable had its customers themselves place ro-togravure work in shops recommended by Kable.This procedure was mentioned in an interoffice com-munication from Western Publishing to Kable datedJune 14 and stating in part:As you know, we are in the process of testingour right of customers to place work themselvesand once we are able to get a judgmentagainstthe local union, either in Chicago or Milwaukee,Ibelieve we will be able to rather easily movework in and out of the front-end trade shops.5In each of the precedent cases the Board rejectedthe argument of the General Counsel and Kable thatthe front-end shops performing rotogravure worktheretofore performed by Kable's employees were in-sulated from the application of struck-work clausesin their own union contracts and protected as neu-tralsbecause Kable's customers rather than Kableitselfhad signed the purchasing order. The Boardconcluded, rather, that the contracts between thecustomers and the alleged neutral front-end shopshad been arranged or "orchestrated" by Kable andthat the rotogravure work would have been per-formed by the striking employees but for the strike.Accordingly, the Board held that the companies en-gaged in such work were Kable's allies under long3All dates are in 1974unless otherwisespecified.4We note that the Union's agreementwith eachof the unionized subcon-tractors containedthe customary struck-workclause whereby the Employeragreed that members oftheUnionwould not be required to work on"struck work"emanating from plants where members of sister locals wereemployed.'Graphicscans, supra222 NLRB No. 57 GRAPHIC ARTS INTERNATIONAL UNIONestablished Board and -court doctrine 6During the poststrike negotiations with Local 91-PKable had threatened as early, as July 3 that it mightterminate its rotogravure processing operations. OnJuly 22 Kable announced to the Union that it hadmadesuch a decision, that it would begin phasingout operations immediately, but offered to bargainon the effects. At the Company's request, the partiesmet again for bargaining on August 5 and 6. Agree-mentwas not reached and the parties did not meetthereafter. The Administrative Law Judge found thatan impasse had occurred. The events giving rise tothe charges in this case occurred, with respect to S &M, in August and November; and with respect toMueller, from September to November. Despite thefact that secondary boycott charges were filed in theGraphicscanscase,supra,with respect to conduct oc-curring on September 9, the General Counsel did notin thatcaseargue that Kable's decision of July 22made the Union's conduct unlawful. Instead, he re-lied on his previous theory-since rejected by theBoard-as to union conduct occurring before July22, i.e., that Kable's customer rather than Kable hadcontracted with the front-end shops thereby protect-ing the latter from union interference or applicationof struck-work clauses. .In the instant case the General Counsel argued forthe first time that Kable's decision of July 22 was thecritical factor in establishing the neutrality of thefront-end shops performing Kable's rotogravure cyl-inder work. This theory was accepted by the Admin-istrative Law Judge, who found that Kable's decisionto discontinue its rotogravure preparatory operationspermanently was irrevocable and was made in goodfaith for business considerations and not as a bar-gaining stratagem to force capitulation by the Unionin its labor dispute with Kahle, which had, in fact,ended in an impasse occurring only after the Unionhad been out on strike for over 2 months? -The Ad-ministrative Law Judge thus held that Kable, by itsdecision, effectively converted the instant controver-sy to one no longer involving "struck work," namelywork which, but for a strike, would have been per-formed by,Kable's employees, as those employees nolonger had .a reasonable expectation of returning tothe work involved in this controversy. Accordingly,he held that S & M and Mueller, having thereafteraccepted subcontracts from Kable, did not therebyagree to perform "struck work" or otherwise shedtheir neutrality in the dispute between Kable and its6See casescited by the Administrative Law Judge and inGraphicscans,su/ ra.In MemberFarming's view the good or bad faith of Kahle in announc-ing a decision to permanently close down its operationsis irrelevant indeterminingthe legality of Respondent's conduct.281employees.He concluded that the RespondentUnions violated Section 8(b)(4)(i) and (ii)(B) of theAct.We do not agree.The record is unclear with respect to the amountof rotogravure work performed by Kable followingLocal 91-P's strike of May 10. What is clear, howev-er, is that, regardless of Kable's good or bad faith inannouncing on July 22 that it had decided to termi-nate all such operations, at no time material to theseproceedings did Kable, in fact, entirelycease pro-cessing rotogravure cylinders. Indeed, its contractwith its customer encompassed all phases of the workentailed in the production of the Aldens Catalogue,including rotogravure preparatory work, printing,binding, and distribution. At the reopenedhearing inthis case by the Administrative Law Judge to receiveadditional evidence with respect to Kable's July 22decision, it was disclosed that Kable had sold muchof its equipment used in the rotogravure preparatoryprocess and could no longer produce all sizes of cyl-inders required by its customers.' However, thesefacts lack probative value as evidence of Kable's in-tent to liquidate the rotogravure preparatory portionof its business permanently. Presumably, in the cir-cumstances, replacement could be effected withoutany undue burden, particularly in light of WesternPublishing's stated objective "to expand this facility[Kable Printing],-to install new equipment. . . [Em-phasis supplied]." Moreover, as of February 13, 1975,Kable had hired an engraver to supervise qualitycontrol at its own plant and to oversee the quality ofcylinder work performed for Kable by employees atS & M and Mueller, hardly an indication that Kablewas no longer concerned with the performance ofsuch work.Further, the subcontracts entered into betweenKable and the various front-end shops, which assert-edly lend additional support to the conclusionsreached by the Administrative Law Judge, are of rel-atively short duration and are not specific as to pro-ductivity requirements. In these circumstances, suchcontracts can hardly be said to constitute bindingcommitments by a company which purports to haveeliminated permanently an integral'part of its formeroperations.In theGraphicscanscase,supra,the Board affirmedtheAdministrative Law Judge's finding that Kablecontinued to engrave its own cylinders in Septemberand that in November, 4 months after its announce-ment of July 22, it employed between 15 and 20- su-pervisory and salaried personnel engraving cylinders8We note, however,as indicatedherein, that as of February 13, 1975,Kahle had hiredits own engraver to supervise rotogravure engraving opera-tions at the plants of its subcontractorsAccordingly,itmay reasonably beconcludedthat Kahle remained in the business of engraving cylinders, al-though such work was being performedat the plants of its subcontractors. 282DECISIONSOF NATIONALLABOR RELATIONS BOARDin the plant. In the instant case the AdministrativeLaw Judge found at the reopened hearing that Kahlewas continuing to chrome cylinders produced byGraphicscans, copper was still being stripped fromused cylinders, -and proofs were still being markedup, work normally performed by Kable's striking em-ployees.Moreover, as indicated above, an engraverhad been hired to supervise work at Kable's plantand at the plants of -S & M and Mueller. Some equip-`ment and machinery had been sold or optioned forsale.However, there was still sufficient equipment inthe plant to etch rotogravure cylinders. As to theequipment that had been sold or removed, suchequipment could be replaced without undue hard-ship, particularly in light ofWestern Publishing'sstated objective "to expand this facility [Kable Print-ing],to install new equipment . . .[Emphasis sup-plied]."In sum, we are not satisfied that the GeneralCounsel, who claims special circumstances whichjustify abridgment of the "ally doctrine," has fur-nished that quantum of proof necessary to supporthis claim.Kable's contract with its customer encompassedall phases of the work entailed in the production ofthe Aldens Catalogue, including rotogravure prepa-ratory work, printing, binding and distribution. Thestrike at Kable affected only those employees in-volved in the rotogravure preparatory process, leav-ing Kable free to perform the remainder of the work.However, Kable's ability to produce the required cat-alogues was obviously imperiled by its inability toperform a vital step in the production process. It isequally obvious that by subcontracting out the roto-gravure preparatory work to S & M and to Muellerand by thereafter integrating that work into the restof the production process, Kable could achieve sub-stantial performance of its Aldens contract, notwith-standing the dispute with its employees.In these circumstances, we have said that a strikingunion has a legitimate interest in preventing suchsubstitute services, as were contemplated by the sub-contracts to S & M and Mueller, from being ren-dered. Indeed, this is the assumption upon which theally doctrine rests .9 Thus, one who provides substi-tute services is not within the protection of the sec-ondary provisions of the Act where he knowinglydoes work which would otherwise be done by thestriking employees of the primary employer andwhere this work is paid for by the primary employerpursuant to an arrangement devised and originated9 SeeS & M Rotogravure Service, Inc, supra, N L R B v Business Machineand Office ApplianceMechanicsConferenceBoard,Local 459,InternationalUnion of Electrical, Radio & Machine Workers, CIO (Royal Typewriter Co),228 F.2d 533 (C.A. 2, 1955)by the latter to enable him to-meet his contractualobligations.10In this case, the Administrative Law Judge foundthat S & M and Mueller admitttedly were aware ofthe-strike by Local 91-P when they entered into thecontracts with Kable and that those contracts wereadmittedly devised and originated by Kable-and thework performed pursuant to them paid for by Kableso that Kable could meet its contractual obligation toproduce finished printed material for Aldens despitethe fact that the strike had closed down an integralpart of Kable's production process. However, theAdministrative Law Judge, in finding the ally doc-trine inapplicable for reasons already mentioned, dis-tinguished this case on the basis of what he found tobe Kable's irrevocable decision to close down perma-nently its rotogravure preparatory operations. In ouropinion, such an - abridgment of the ally doctrineshould not, in any event, be sustained short of clearand convincing proof concerning the permanency ofthe primary employer's closing. This is so becausethe primary employer, who is wholly in control of thesituation, can, on his own initiative, thwart the unionrepresenting his employees by announcing a determi-nation to cease an operation permanently, thus ren-dering "struck work" no longer "struck-work" andtransforming the union's otherwise countenanced ac-tivity into conduct violative of Section 8(b)(4)(B).ofthe Act, and by subsequently reinstituting the con-troversial operation, particularly where, as here, thatoperation is only a constituent part of an ongoingproduction process.Clearly, a decision is not irrevocable when madeby one with the power to revoke. If any conclusion iswarranted with respect to Kable's future method ofprocessing rotogravure cylinders for-its containers, itis that the method of the future is speculative andnothing more. In cases such -as the instant one themore important -consideration is not the announce-ment of an intention to terminate operations, but itsaccomplishment.As previously mentioned, the General- Counsel'sevidence falls far short of clear and convincing proofas to the permanency of Kable's announced closingdown of its rotogravure preparatory operations." Inthese circumstances, we. find that the RespondentUnions have properly invoked the ally doctrine indefense of their conduct against S & M and Muellerand we shall dismiss the complaints herein in theirentirety.1210Royal Typewriter Co, supra^1We need not, and do not, pass upon or consider the applicability ofSec. 8(b)(4)(B) or the ally doctrine in a situation where the struck employerhas, in fact, permanently closed down his struck operation-12Member Fanning would find,in addition,that an employer's meredecision to permanently close down a portion of his business affected by a GRAPHIC- ARTS INTERNATIONAL UNION283ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaints here-in be, and they hereby are, dismissed-in their entirety.CHAIRMAN MURPHY, dissenting:I dissent vigorously from the decision reached bymy colleagues as I believe that they have, thereby,countenanced an unwarranted extension of the allydoctrine.It is clear that the "ally" doctrine represents animplied exception to the literal language of the Actand, as such, should be narrowly construed and cau-tiously applied. Notwithstanding, my colleagues, byplacing a fairly unattainable evidentiary burden onthe General Counsel, have distorted the doctrine byextending the controversy between the struck prima-ry and the latter's employees well beyond its tempo-ral existence.The labor dispute between Kable and employeesrepresented by Local 91-P effectively ran its coursewhen Kable succumbed to the economic pressurescaused by the strike which followed a clash of equal-ly implacable negotiating objectives. Kable capitulat-ed when paralysis of an integral part of its produc-tionprocessthreatenedtheCompany's veryexistence as an economic entity. Not all capitulationsend in a realization of the opponent's objectives.Here, Kahle's only feasible course of action was todiscontinue rotogravure preparatory operations, sub-contract that work to others, and integrate the workthus performed into its remaining printing opera-tions. There is no allegation that the decision to sub-contract was unlawful. Indeed, the AdministrativeLaw Judge specifically found that Kable's decisionto subcontract was made in good faith based uponlegitimate business considerations and not as a bar-gaining stratagem to impose its will in the disputewith employees. Following Kable's decision, the indi-viduals represented by the Union no longer had areasonableexpectancy of doing work which was, infact, no longer done by the Company. It can hardlybe said that work thus acquired by subcontractors,on the demise of the struck primary's operations, isstruck work which the Union could legitimately pur-sue.Perhaps recognizing the inherent logic of this ob-strike,accompanied by a partial cessation of unit work,does not,contraryto our dissenting colleague and the Administrative Law Judge,effectivelyterminate the strike.In these circumstances the striking employees are notdeprived of their right to follow struck work to other plants and to protestthe performance of such work by employees of subcontractors The allydoctrine applies to make their protest lawful,primary conduct.servation, my colleagues seek after facts which wouldcast doubt upon the relationships between Kahle as aprimary contractor and the front-end shops as sub-contractors. They state that "Kable had hired its ownengraver tosuperviserotogravure engraving opera-tions at the plants of its subcontractors" (emphasissupplied),13 thus suggesting that the latter are perhapsjoint employers or "runaway shops"-but not sub-contractors.The record plainly does not warrantsuch a conclusion.The Administrative Law Judge found that Kablehired an engraver who, in addition to overseeing thequality of work done in Kable's plant, also spendspart of his time at the S & M and Mueller plantswhere he oversees the quality of their work on thecylinders they are producing for Kable. In this re-spect, the record shows that two such individuals,designated as quality control coordinators, were in-deed hired by Kable. They are employed in qualityinspection and control at Kable's plant (in the letter-press areaand in the rest of the plant-bindery andpressroom) and, as stated, make regular, frequent vis-its to the front-end shops where they mark up proofsfor correction, after cylinders have been engraved,and see that such corrections are implemented. Theseactivities can hardly be characterized as "supervi-sion," as my colleagues suggest, any more than thoseof any prime contractor who inspects and, when nec-essary, requires correction of the work performed byhis subcontractors.14My colleagues, however, express doubt that theshift of the work in controversy from Kable to cer-tain selected subcontractors is anything but a deviceengineered for the purpose of avoiding the impact ofthe ally doctrine, despite the fact that Kable hasdone everything it can do in furtherance of its stateddecision, i.e., divesting itself of the machinery andequipment used in the rotogravure preparatory pro-cess and contracting out the work with as much dis-patch as time and circumstances permit.Itmay be true that, prior to the events giving riseto the instant proceeding, Kable's parent companyanticipated the introduction of new, more sophisti-cated equipment for Kable's use in the rotogravurepreparatory process. That fact, however, does notjustify treating with disdain evidence that Kable's13Fn.8, supra14 l am no less persuaded by my colleagues' effort to"ride on the back of"Graphicscans,supra,in which I shared with them the view that Kable hadauthorized arrangements between its customers and certain front-end shops,thus giving rise to an alliance, which we found,between Kable and thosefront-end shops. In that case,however, the "arrangements,"pursuant towhich the struck work was performed,predated Kable's decision to perma-nently close down its cylinder engraving operationsThus,that issue wasnot ripe for resolution inGraphicscans,and this case does not, in my judg-ment, represent another string in Kable's bow in its relentless pursuit of theBoard's processes to avoid the effects of the ally doctrine by any convenientmeans. 284DECISIONSOF NATIONALLABOR RELATIONS BOARDcapacity to perform rotogravure preparatory workhas already been wholly curtailed. Nor does the flexi-ble nature of the subcontracts,here questioned, per-mit such contracts to be accorded so little weight asevidence of Kable's decision to permanently discon-tinue the aforesaid operations.Flexibilityin the cir-cumstances is justified in the absence of completeassurance that the subcontractors can perform to thesatisfaction of Kable and the latter's customers. Insum, I view my colleagues'decision as locking thestruck primary into an impossible situation in thatKable must either commit itself to negotiating sub-contracts of such inordinate length and specificity asto create grave business risks of one kind,or else, asattendshere, suffer undesirable business conse-quences of another sort.Iwould,therefore, adopt the decision of the Ad-ministrative Law Judge.If subsequent events, as re-vealed in this or in some related proceeding, wouldtend to negate his findings,or if any aggrieved partyobtains evidence not heretofore available to the sameeffect, it would seem far more in keeping with soundjudicial practice to reconsider our decision in thelight of such additional evidence than now to excusea violation of the Act on speculative grounds, as domy colleagues.DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN,Administrative Law Judge: Thecharge in Case 30-CC-239 was filed on August 16, 1974.'The complaint was issued on October 23 and amended onNovember 18. The charge in Case 30-CC-245 was filed onOctober 29 and amended on November 18. The complaintwas issued and the two cases were consolidated for hearingon October31. Thehearing was held in Milwaukee, Wis-consin,on December 3 and 4, 1974, and February 13, 1975.The principal issue litigated was whether inducementand coercion within the meaning of subsections(i) and (ii),respectively,of Section 8(b)(4) of the National Labor Rela-tions Act, as amended,which Respondents engaged in at S& M Rotogravure Service, Inc,, and Mueller Color PlateCo. were not violative of subsection(B) of that sectionbecause S & M and Mueller were allies of Kahle PrintingCompany under the struck work doctrine. For the reasonsset forth below,I find the struck work doctrine inapplica-bleand,therefore,Respondents did violate Section8(b)(4)(i)and (ii)(B) of the Act.Upon the entire record, including my observation of thedemeanor of the witnesses, after due consideration ofbriefs, I make the following-FINDINGS OF FACT1.JURISDICTIONKable, an Illinois corporation and a wholly owned sub-sidiary of Western Publishing Company, Inc., is engaged atMount Morris, Illinois, in the graphic arts industry. S & M,a Wisconsin corporation,is engaged at New Berlin, Wis-consin, in the business of preparing materials, includingrotogravure cylinders,for the graphic arts industry. Muel-ler,aWisconsin corporation, is engaged at Milwaukee,Wisconsin,in the business of preparing materials,includ-ing rotogravure cylinders,for the graphic arts industry.During 1973 the following events occurred:1.Kable sold goods and services valued in excess of $28million.2.Kable shipped products valued in excess of $50,000directly tocustomers located outside the State of Illinois.3.Kable received goods and materials valued in excessof $50,000 directly from suppliers located outside the Stateof Illinois.4.S & M shipped products valued in excess of$50,000directly to customers located outside the State of Wiscon-sin.5.Mueller received goods and materials valued in excessof $50,000 directly from suppliers located outside the StateofWisconsin.II.THE UNFAIR LABOR PRACTICESA. The Threshold IssuesLocal 277's collective-bargaining agreements with S & Mand Mueller provide insubsection I of section24 (StruckWork);The Employer agrees thatitwill not renderproduc-tion assistanceto any employer, any of whoseplants isstruck by any local of the GAIU or by theInterna-tional, or where membersof any suchlocal or the In-ternationalare locked out, suchstrikeor lockout hav-ing been in continuous existencefor five (5) workingdays, by requiring the employees covered by thisagreementto handle any workfarmedout directly orindirectly by such employer, otherthanwork wherethe employer herein customarilyhas performed for theEmployer involvedin such strikeor lockout.Section34 is entitled "Strikes,Lockoutsand Grievances."Subsection 5 is a grievance and arbitration provision. Itconcludes:The jurisdiction of the arbitratorshall be limited tothose matters concerning the meaning and applicationof this agreement and its amendments.Subsection6 reads:The union's right to strike or theemployee's refusaltowork underthe recognition, jurisdiction,struckworkand chainshopclauses hereof, arenot subject toarbitration.Respondents'disputes with S & M and Mueller whichare the subject matter of this proceedingcaused Local 277 GRAPHIC ARTS INTERNATIONAL UNION285to send a letter toS & M on September 27 and to Muellerin early November. These letters and, in the case ofS & M, an informaldiscussionwhich followed,constitut-ed compliance with the second step of the grievance-arbi-tration procedure that, "in the event of failure to adjust thematter [atthe firststep],the issueshall be taken up by therepresentative of the localunionand themanagement ofthe company." No party has sought to move the disputes tothe third step, a jointcommitteeof threelocal union andthree companyrepresentatives,or to the fourth step, arbi-tration.Respondents contend that the Board is without jurisdic-tionto renderrelief in a contractual dispute and, in thealternative, that theBoardshould defer to arbitration un-der the policy set forth inCollyer InsulatedWire, A Gulfand Western Systems Co.,192 NLRB 837 (1971). Both ar-gumentsare without merit. In support of the former propo-sition,Respondents citeSquare D Co. v. N.L R.B.,332F.2d 360, 366(1964),where the UnitedStatesCourt ofAppeals for the Ninth Circuit held that "[i]n theabsence ofan arbitrator'sdecisionon thisissuethe Board had nopowerto determinethat the Company committed unfairpractices by failing to negotiate grievances arising out ofthe operation of the incentive plan and by failing to furnishinformation relevant to the processing of suchgrievances."SquareDpredates the Board's promulgationof itsCollyerdoctrine. InSquare Dthe court also said:The answer to the dispute lies not in the provisionsof the Act, for the Act does not purport to control theissue of what matters shall be subject to a contractgrievance procedure. The answer lies solely in a con-struction of the contract-an area inwhich the partiesthemselveshave agreed that the dispute shall be arbi-trated.Thus we are not faced with a situation in which theissue of aviolation of the Act is related to the collec-tive bargaining agreement only in that there may be asimilar violation of the latter. Rather, theexistence ofan unfair labor practice here isdependentupon theresolution of a -preliminary dispute involvingonlytheinterpretation of the contract. [332 F.2d at 365-366.1Here, the existence of an unfair labor practice is notdepen-dentupon the resolution of a preliminary dispute involvingonly,the interpretation of the contract. (Emphasis is thecourt's.)Application of the ally-struck work doctrine, theissue which lies at the heart of this controversy, goes farbeyond interpretation of the contract.Square Dis, there-fore, inapposite.As tothe Collyerissue,Respondents argue that the dis-pute is arbitrable under the terms of the contract becauseonly "the union's right to strike" and "the employee's re-fusalto work" are specifically made not subject to arbitra-tion by section 34, subsection 6. Therefore, they contend,the struck work clause is subject to arbitration under theterms of the contract and the Board should defer. Thisargumentoverlooks the fact that the precise contract rightplacedin issue inthis proceeding is the right of employeesto refuseto work pursuant to the contract's struck workclause. Since-that right is expressly excluded from the arbi-tration provision of the contract, this controversy is notsubject to arbitration, and deferral under theCollyerdoc-trinewould be inappropriate.B. FactsThe facts in this proceeding can be summarized in foursentences. On May 10, during negotiations for a contractto replace one which had expired on March 31, Local 91-Pof the Graphic Arts International Union struck Kable. OnJuly 22, Kable terminated negotiations by announcing thatit had decided to stop doing in its own plant the work doneby employees represented by Local 91-P. Thereafter, Ka-ble entered into contracts with S & M and Mueller, whoseemployees are represented by Local 277, to do the work ithad decided to drop at its own plant, but Respondentscaused no work to be performed pursuant to these con-tracts by inducing employees of S & M and Mueller torefuse on the ground they were being asked to do struckwork. The work at issue is no longer performed in the Ka-ble plant.1.Local 91-P's dispute with KableKable is a rotogravure printer. Prior, to July 22, it had abargaining relationship with Local 91-P, GAIU's local inMount Morris, for a unit of employees engaged in rotogra-vure processing, i.e., the film and engraving work requiredto produce rotogravure cylinders for its presses. The collec-tive-bargaining agreement between Kable and Local 91-Pexpired on March 31. Negotiations for a new one werefruitless. In Local 91-P's view, the proposals which Kableadvanced represented a 50-year setback in the workingconditions enjoyed in the engravers' craft. In Kable's view,the proposals which Local 91-P advancedrepresented aperpetuation, if not an aggravation, of working conditionswhich were a threat to the existence of the plant. On May10, Local 91-P struck. All nonsupervisory rotogravure pro-cessing employees walked out. Kable continued its rotogra-vure processing operations using supervisory and nonunitemployees.At a negotiating session held on July 3, the first follow-ing commencementof the strike, Kable told Local 91-P forthe first time that it was considering shutting down therotogravure processing portion of its operation perma-nently if Local 91-P did not call off, its strike. It urgedLocal 91-P to send its members back to work, either on thebasis of Kable's outstanding offer or on the basis of anunderstanding that Local 91-P would await the outcome ofa pending arbitration between Kable and other unionswhich involved the basic changes which Kable was seekingfrom all the unions in its plant, Local 91-P included, andthen settle on the basis of whatever the arbitrator decided.Local 91-P adamantly refused on the ground that Kablewas trying to roll laborrelationsback by 50 years.At the next meeting, held on July 10, Kable again urgedLocal 91-P to return to work on either of these two bases,Local 91-P again refused, and Kable again warned that itmight give up its rotogravure processing operations.The next meeting, held on July 22, began on the samenote.When no progress was made, Kable's negotiators, ledon this occasion, as well as on July 3 and 10, by M. Mi-chael Connolly, Western Publishing Company's vice presi- 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent in charge of employee and industrial relations, cau-cused.During this caucus Connolly reluctantly decidedthat rotogravure processing at the Kable plant would beterminated.When the meeting resumed, Connolly an-nounced this decision to Local 91-P. He stated that Kablewould begin phasing out the operations immediately. Heoffered to bargain with Local 91-P on the effect of thisdecision on the employees it represented. Kable memorial-ized this decision in a letter dated July 24 from Connolly toRobert Magiera, president of Local 91-P, which says, inpertinent part:This letter confirms that the Company has decided toclose down its Roto Processing Department at Kable.As you know, this difficult decision was made Mon-day after another nonproductive bargainingsession.Your position in these negotiations left the Companywith no other practical course of action. Since March,the Company has offered proposals that are essentialtomaking the Roto Processing operation economi-cally sound. Unfortunately, from the beginning theCompany has never received a meaningful counter-proposal nor has the Company ever been able to getthe union committee to discuss its proposals seriously.On the other hand, the only proposal ever receivedfrom the union did not address itself to any of the keyissues raised by the Company. Basically the union pro-posal remained unchanged since it was first given tothe Company. Adding to the problem was the fact thatthe Photoengravers have been less cooperative thanthe other unions currently negotiating with the Com-pany and have harassed the Company in a number ofways including refusals to work overtime.Since going on strike May 10th, your union neverasked for a further negotiating session. At theCompany's insistence, members of your committeemet with the Company on July 3rd. At thatmeetingthe Company gave the union a letter which stressedthe urgency of immediately bringing the negotiationsto a conclusion. This letter included additional sugges-tions for resolving the dispute and emphasized that theCompany would have to consider closing down theRoto Processing operation should a settlement not bereached promptly.During the next meeting on July 10th, the union madeno attempt to respond in a constructive manner. In-stead, the committee simply rejected the Company'sproposal without discussing any of the specifics.Again, on July 15th, we wrote to you emphasizing theseriousness of the situation and the necessity for a re-alistic settlement of our negotiations.We advised youthat if this could not be accomplished, the Companywould be forced to reach a final decision on a close-down. The union did not respond to this letter and,when we met Monday, it was obvious that there waslittle possibility, even through extended negotiations,that agreement could be reached on key issues such asflexibility, compulsory overtime and wages. Equallyserious was the fact that while theunioncommitteeseemed to acknowledge the critical situation identifiedby the Company, it was not willing to recognize thattheCompany's only remaining realistic alternativewas to close down Roto Processing.Under these circumstances and in order to try andpreserve as much of the remaining Kable operation aspossible, the decision to close down the Roto Pro-cessing Department was made.Kable immediately sought to enter into contracts with S& M and Mueller in the Milwaukee area and with Gra-phicscans and Intaglio Service in the Chicago area underwhich the four companies would engrave rotogravure cyl-inders for it, i.e., would do, on blank cylinders provided byKable, all the film and engraving work required to makethem ready for placing on Kable's rotogravure presses. Ka-ble sent contracts in letter form dated August 1 to S & Mand Mueller. Both accepted, effective August 7. Both con-tracts provide for "production of gravure cylinders for aperiod of one year beginning August 1, 1974" in an "antici-pated quantity" of "between 200 and 600 cylinders peryear." Kable entered into a similar contract with Graphic-scans on January 10, 1975. It was still negotiating withIntaglio Service when the hearing was resumed in February1975.Kable's and Local 91-P's negotiators met again on Au-gust 5 at the Company's request. Kable asked Local 91-Pfor proposals with respect to the effects of its decision toend its rotogravure processing operations. When they metagain the next day, Local 91-P gave Kable some proposals.On both days Kable's and Local 91-P's negotiators reiter-ated their positions with respect to the negotiations for anew contract. There have been no negotiations since Au-gust 6.2.Kable's decision to drop Local 91-P's worka.The reasonAs of early 1973 there were nine differentunits of em-ployees represented by labor organizations at the Kableplant.As a result of a study undertaken in 1973,manage-ment came to the conclusion that the plant could survive inthe face of increasingly stiff competition only if it couldbring about a basic restructuring of its laborrelations. In-dicators of the threat which the plant faced were, inmanagement's view, the fact that the plant earned onlyapproximately 5 to 6 percent of its book value in 1973when it should have earned twice as much and the fact thatthe complement of employees had dropped by 10 percentin each of the 3 prior years. Indicators of the fact that thethreat to the plant grew, at least in part, out of the exis-tence of work practices based on the differences among theorganized crafts were, in management's view, the fact thatengravers averaged earnings of $21,000 per man in 1973and the fact that they and other crafts were paid for sub-stantial periods of time when there was no work for themto do within their craft. Management decided that it wouldstrive for interchange of jobs within and between craftsand equal pay for equal work regardless of craft distinc-tions while still preserving, insofar as possible, the separatejurisdictions of each of the unions with which it dealt. Tothat end it drafted a collective-bargaining agreement of 28 GRAPHIC ARTS INTERNATIONAL UNION287articles which implemented its aims and undertook to sellit, through the collective-bargaining process, to each of theunions in'the.plant. In the words of Connolly, the WesternPublishing executive who was primarily responsible for thisdecision and who spearheaded the effort to effectuate itand thewitness onwhose credited testimony all the find-ings offact relating to Kable's motives and thought pro-cesses leadingup to his July 22 decision are based, "[W]ewere actually proposing an industrial type of contract forthe plant. A contract that's very common to industry ingeneral,but rather strange to the publication industry be-causeof the fact that you have so manyunions."Initially,all of the unions resisted strenuously.Ultimately, the unions representing three of the units inthe plant (Mt. Morris PrintingPressmen& Assistants'Union No. 124, Mt. Morris Joggers & Paper Handlers'Union No. 372, and Mt. Morris Specialty Union No. 467,allaffiliatedwith the International PrintingPressmen'sUnion) agreed to submit the dispute to binding arbitrationwith the arbitrators acting also in the role of mediators.Professor Emeritus Nathan P. Feinsinger and ProfessorEleanor J. Roe were selected. At the time of the meetingsin July, related in section I above, at which Kable firstgave Local 91-P an ultimatum that it would drop its roto-gravure processing operations if Local 91-P did not acceptKable's basic aims as the starting point of theirnegotia-tions and then announced its irrevocable decision to dojust that when Local 91-P refused to capitulate, this arbi-tration was pending. Professors Feinsinger and Roe hand-ed down their award on October 16. It took the form of acomplete collective-bargaining agreement which effectu-atesmanagement's basic aim of restructuring employee re-lations in order to improve the plant's economic viabilitywhile at the same time safeguarding the interests of em-ployees. For example, in elaborating on the wages andmanning articles of the contract they worked out, the arbi-trators said, "the substantial wage adjustments . . . provid-ed for in the agreement are designed as thequid pro quoforthe right of the Company to reduce crewcomplements .. .which in the, long run will benefit the Company materially.In addition, Section 16.1 conditions the Company's right toreduce manpower .by attrition upon the activation of theNo. 6 rotogravure press."-The positions of the other six crafts at the plant withrespect to Kable's bargaining aims at the time of the hear-ing in this proceeding are- as follows: The engravers' posi-tion, is, of course, the subject matter of this proceeding.They are on strike to support their demands on Kable,demands which run counter to Kable's basic restructingaims. They do not concede that Kable's decision to phaseout its' rotogravure processing 'operations is irrevocable.Like the, engravers, the bookbinders are on strike becauseof their resistance to Kable's aims. However, their situationdiffers from that of the engravers in that Kable has nointention of phasing out its bindery operations. The Inter-national Typographical Union, which represented letter-press printers, accepted Kable's decision to phase out itsletterpress operations, That phaseout has been completedso that, as of the time of the hearing, the number of units inthe plant had been reduced to eight. The unions repre-senting the other three crafts (machinists, janitors, electro-typers/stereotypers) have agreed to accept the results ofthe arbitration even though they were not parties to it, thesolution which Kable urged on Local 91-P at their negoti-ating sessionsin July.b. The decision-making process-When Local 91-P struck on May 10, Kable immediatelycast about for ways to have rotogravure cylinders pre-pared. In addition to continuing such work in its own plantwith supervisors and nonumt employees, it sought subcon-tractors.Union shops, i.e., shops like S & M and Muellerwhich had bargaining relations with other locals of GAIU,were loath to get involved because of the struck work pro-visions in their contracts- Some of the events growing outof Kable's efforts to offset the effects of the strike in vari-ous ways gave rise to other Boardcases.S & M actuallyhad work from Kable in its shop when the strike began.After passing a test in February to demonstrate its abilityto produce cylinders which met Kable's standards, S & Mhad started work in April on 17 cylinders ordered from itby Kable as part of a catalogue which Kable was printingfor a customer named Aldens. Local 277 permitted S & Mto finish engraving these cylinders and ship them toKahle's strike-bound plant despite the struck work provi-sion in its contract with S & M. Mueller also had a businessrelationship with Kable that predated the strike.Sometime during the early days of the strike, the ideafirst occurred to management officials that they might haveto resolve Kahle's impasse with Local 91-P by ending roto-gravure processing operations in the plant. By mid-Junethe production situation had reached the point where Ka-ble decided to see if it could find suppliers who would beable to meet its needs and willing to enter into contractswith it if it opted for this course of action. Two of the firmsit approached were S & M and Mueller.Connolly looked over the Mueller plant in Milwaukeesometime in June. He subsequently telephoned Paul Muel-ler,the firm's president, and invited him to come toKable's plant in Mount Morris to discuss the possibility ofassuming some of Kable's rotogravure processing work.This conference was held on June 29. Paul Mueller tookYoerg Wahr, manager of Mueller's rotogravure division,with him. Kable asked if Mueller wanted the work. PaulMueller said he did, provided Kable was giving it up forgood.Mueller and Wahr inspected the rotogravure pro-cessing machinery in the Kable plant. ,One of Kable's twolaydown machines had been crated and prepared for ship-ment to a nonunion- shop to which Kable had resorted inorder to get its cylinders engraved during the strike. The_possibility ofMueller purchasing this machine and otherequipment from.Kable was discussed., This machine, plussome dollies used to move cylinders from place to place asthey are being processed, were shipped to Mueller's plantinMilwaukee sometime after August 7.2 Case 38-CC-242, in which Administrative Law Judge Eugene E. Dixonissued his Decision on September 25. Case 30-CC-231, in which Adminis-trative Law Judge Alvin Lieberman issued his Decision on November 4Cases 13-CC-849 and 854, heard by, Administrative Law Judge Marion CLadwig on November 20 and 21 in Chicago Cases 13-CC-864, 866, and867, in which complaints and an order consolidating cases for hearing havebeen issued but in which no hearing has yet been held. 288DECISIONSOF NATIONALLABOR RELATIONS BOARDFollowing the meeting of July 22 between Kahle's andLocal 91-P's negotiators, Connolly telephoned both Wahrand Rudolph Stumpf, president of S & M. The conversa-tions were substantially the same. Connolly told them thatKahle had decided to go the subcontracting route perma-nently and asked if they were interested in the work. Bothreplied that they were, provided that Kable was really giv-ing up the work for good so that they would not be guiltyof violating the struck work provisions of their contractswith Local 277, GAIU's Milwaukee local. On July 25, Con-nolly mailed each a copy of his July 24 letter to the presi-dent of Local 91-P, which is set forth in pertinent part insection 1, above, along with a memo which said, "Attachedis someinformation that may be of interest to you. Shouldyou have any questions regarding any of the material dis-cussed, feel free to contact me." Connolly also enclosed anumber of newspaper clippings which related to the strikeat Kable's plant and litigation growing out of it. In the caseof S & M; a meeting followed on August 6 between S & Mand Kable officials at which S & M agreed to accept thecontract sent to it by Kahle under date of August 1.Kable's contracts with S & M and Mueller were executedby Rudolph Stumpf and Paul Mueller, respectively. Bothindicate they were accepted on August 7.In summary, Kable's motive for the decision it made andannounced to Local 91-P on July 22 to end the rotogra-vure processing operations in its plant permanently waseconomic in the sense that it grew out of Kable's concernfor the plant's competitiveness and profitability in the mar-ket. It was antiunion in the sense that it grew out of theUnion's strike and the failure of contract negotiations andin the sense that its purpose was to end the collective-bar-gaining relationshipwhich existed between it and theUnion. It was not antiunion in the sense that Kable's pur-pose was to subvert the Section 7 rights of its employees.3.Respondents' 8(b)(4)(i) and (ii) activitiesa. At S & MThe first job which Kahle sent to S & M after July 22was the XJ portion of an Aldens catalogue. The initial ar-rangements were made orally on July 24. The purchaseorder was dated August 7. On August 13, when the blankcylinders arrived from Kahle, Bernard McDonald, Local277's steward at S & M's plant, asked Stumpf what heintended doing with them. Stumpf said he was going toengrave them. McDonald said he was going to contact Lo-cal 277's office.Later that day McDonald told Stumpf that Ed Doran,vice president and financial secretary of Local 277, wantedto talk to Stumpf personally. Stumpf managed to reachDoran by telephone on August 14. Doran told Stumpf thathe could not give him an answer one way or the otherabout whether the XJ job was struck work but would lethim know after Doran contacted Bill Hall, vice presidentof the International Union.On the morning of August 16, McDonald told Stumpf hehad received a call from Local 277 informing him that theXJ job was struck work. That afternoon Al Washechek, astripper in the rotogravure processing operation, returnedpositives on which he was working in connection with theXJ job to his supervisor, Bill Pollard, and told Pollard hecould not work on them because they were struck work. S& M made no further efforts to complete the XJ job. OnKable's instructions, it shipped the positives which Kablehad sent to it in connection with the job back to Kable andthe blank cylinders to a nonunion shop.The second job which Kahle sent to S & M after July 22was the XA portion of Aldens 1975 catalogue. S & M be-gan working on it in late October. On November 1, JackJaeger, president of Local 277, and Doran, came to the S &M plant and met with Stumpf, Mario Mueller, another of-ficial of the company, and McDonald, the steward. Dorantold Stumpf to hold off on the XA job until November 4when Hall was scheduled to come to town. Doran said thesituation would be clarified at that time.On November 4, Hall, Jaeger, and Doran came to the S& M plant, along with Robert Magiera and Edward Flock-er, president and financial secretary, respectively, of Local91-P. They met with Stumpf, Mueller, and McDonald.Hall told Stumpf and Mueller that S & M should not causetrouble for the Union, which had enough trouble already.Stumpf said the company was not causing anybody anytrouble, trouble was being caused to it. Hall said any mon-ey S & M made out of its deal with Kahle was blood mon-ey. Stumpf disagreed. He said he would put any work hecould get into production; if the employees worked on it,fine; if they did not, S & M would have to seek legal ac-tion.Hall met with the employees of S & M and Muellerthat same day.On November 7, Doran and Jaeger met with the em-ployees of S & M. They told the employees the XA job hadbeen proclaimed struck work by the International and,therefore, they were not to work on it. The employees weredubious. They asked questions about whether Kahle hadreally gone out of the rotogravure processing business. Theanswers they got did not satisfy them. Finally, they toldDoran and Jaeger they wanted their Union's instructionsput in writing before they would obey them. Later that day,Doran and Jaeger went to the S & M plant and informedStumpf the XA job had been proclaimed struck work.Stumpf reiterated the position he had taken with Hall onNovember 4.On November 8, Stumpf encountered Doran in the lob-by of the plant. Doran gave Stumpf a copy of a letter, theoriginal of which he had just instructed McDonald to poston the plant bulletin board. The letter read:TO: The Shop Delegate and all members of the S &M Rotogravure Service, Inc. Bargaining Agreement.It is the position of Local 277 that the engraving onthe Aldens cylinders is struck work which otherwisewould be done by the striking employees of KablePrinting Company, but for the strike by 91-P, GraphicArts International Union.As such, your Local officers have taken the position itis struck work and under the provisions of Section 24(StruckWork) and Section 27 (Individual Right ofEmployee) of your collectivebargaining agreement, GRAPHIC ARTS INTERNATIONAL UNION289you are not to further process any of the Aldens cylin-ders.Jack G. Jaeger, PresidentGAIU, Local 277McDonald posted the letter as instructed. Work immedi-ately ceased on the XA job.On November 14, in the 10(1) case growing out of thisproceeding, Judge Robert W. Warren of the United StatesDistrict Court for the Eastern District of Wisconsin en-tered a temporary restraining order which enjoined Re-spondents, "their officers, representatives,agents, servants,employees, attorneys, and all members and persons actingin concert or participation with them" until November 25"from refusing to perform services or work on the produc-tion cylinders which will be used or necessary to producethe 1975 Aldens XA catalog." " Work immediately resumedin the S & M plant on the XA job and was completedwithout further incident.On November 26, Judge Warren extended his temporaryrestraining order through December 20. This time the oper-ative portion read "from refusing to perform services orwork on the cylinders which will be used or necessary toproduce the Aldens BX catalog, the Aldens C catalog, andthe Januaryissue ofTravel and LeisureMagazine."b. At MuellerApparently Kable had sent no production work to Muel-lerColor Plate Co. under their August 7 contract, for theevents which underlie Case 30-CC-245 grow out of a testsimilar to that which S & M ran for Kable in February. Ina test, rotogravure cylinders are produced at the expense ofthe company being tested. In Mueller's case, the test wasundertaken at the insistence of Aldens. Aldens wanted tobe assured that Mueller could produce cylinders up to itsstandards before Kahle sent any of its work there.The purchase order which Kable sent to Mueller to be-gin the test is dated September 19. It reads, "We are send-ing you one set, (4 cylinders), four color cylinders for qual-ity evaluation."When the films which were to be used inthe test arrived on September 27, Yoerg Wahr, generalmanager of Mueller's rotogravure division, called a meet-ing of the employees who would be doing the work in orderto impress upon them the importance of the test and assurethem it was a dead job, i.e., the cylinders they would beproducing would not be used by Kahle to print cataloguesfor Aldens. Fred Eckard, one of Local 277's stewards in theMueller plant, asked Wahr to check with Doran first. WahrtelephonedDoran.Doran said work from Kable wasstruck work and the claim that this was a test rather thanactual production sounded fishy to him. Wahr stressed thefact it was a dead job. Doran said he would check withJaeger and the International and let Wahr know what theUnion's position was. Wahr, who was anxious to get onwith the test, checked daily with Doran. Doran had nofurther word for him because he had not yet heard fromthe International, until October 4 when Doran called andsaid it was all right to produce the cylinders provided Wahrinscribed the word "test" across one of the cataloguepages. Doran asked Wahr where the cylinders were goingonce they were engraved. Wahr explained they were to beshipped back to Kahle for proofing and he expected theywould come back to Mueller once or even more times forcorrections. (Shipment of cylinders between the firm thathas ordered them and the firm that has produced them forproofing by the former and correction by the latter beforethe former finally puts them on its presses is customary inthe industry.) Doran said that if it turned out the cylinderswere used for production Mueller would be in a lot of hotwater. He asked Wahr to let him know when the cylinderscame back for corrections.Once their Union had given its permission, Mueller'semployees engraved the cylinders and shipped them to Ka-ble. A day or two later Wahr received a telephone call froman Aldens executive who informed him the cylinders werenot acceptable and were being sent back to Mueller. OnOctober 15, while the cylinders were en route back to theMueller plant,Wahr received a call from Jaeger. Jaegersaid he had just returned from a meeting in Mount Morriswhere he had learned Kahle was letting employees useMueller's cylinders to practice proofing. Wahr said that, asfar as he knew, the pressmen who had always done theproofing work were the only ones working on the cylindersand they were playing their role in the test in the usualmanner. Jaeger told Wahr not to open the boxes when thecylinders got back to Mueller's plant. He said he wouldcheck further with the International and with the unionpeople in Mount Morris and get back to Wahr.On October 18, Doran called Wahr and repeated whatJaeger had said to Wahr on October 15, i.e., in substance,thatKahle was using Mueller's cylinders to train strike-breakers in the art of proofing. Doran asked if Wahr hadput the word "test" across one page. Wahr said that he hadnot but that, instead, he had pulled two colors out of onepage just to convince Doran there was no way the cylinderscould be used for a live job. Wahr invited Doran to cometo the plant and see for himself. Doran cautioned Wahrnot to open the boxes until he-heard from Jaeger or him.That same day the Aldens executive came to the plantand discussed Mueller's work with Wahr. He asked Wahrto redo the test. Wahr said he would as soon as he couldget the Union's permission.The following Monday, October 21, Wahr called Doran,told him about his conversation with the Aldens executive,pointed out that the unopened boxes had already beenback in the plant for several days, and said Mueller wasanxious to get on with the second test. Doran said thatJaeger was in Washington and would not be back for 4 or5 days. Doran said the work could not begin until Jaegerreturned and Wahr heard from him. The next day Dorancame to the Mueller plant on another matter. Wahr and herepeated their conversation of the day before. Again, Do-ran told Wahr the test job was on ice until Jaeger returned.That same day, October 22, Ronald Raabe,assistantforeman in the rotogravure department, asked Eckard, thesteward, whether it was all 'right to remake the test cylin-ders.Eckard said no, because Kahle was using them totrainnonunion people. Eckard said the same thing toGeorge Strobel, an etcher in the rotogravure department.On October 29, Paul Mueller, president of the company,telephoned Jaeger. He told Jaeger he was concerned aboutthe test job. Jaeger said he could not touch it; it was struck 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork, and Jaeger would have to get in touch with the Inter-national about it.BillHall, the International's vice president, was in Mil-waukee on November 4. Doran called Wahr and asked fora meeting of company and union officials later in the day.Wahr agreed. Wahr asked Eckard to-check the cylinders inthe still unopened boxes so that Wahr could be- in a posi-tion to prove that they had not been misused at the Kableplant. Hall, Jaeger, Doran, Magiera, and Flocker -came totheMueller plant late that afternoon and met with PaulMueller, Wahr, and John Gavin, another official. Hall saidthat he had come to town that day in order to meet withMueller _ as well as S & M in order to state the Union'sposition in the Kable dispute. He said he felt Kable wasstillon strike and a settlement would soon be reached.Wahr said that, to the best of his knowledge, negotiationswere at a standstill.Wahr and Flocker discussed the use towhich the test cylinders had been put at the Kable plant.Wahr argued that using them to practice proofing woulddefeat the purpose of the test. Flocker said he knew darnwell they had been used for training purposes. Wahr of-fered to show him the cylinders to prove that he waswrong. Wahr fetched from his office the proofs which theAldens executive had brought to the plant on October 18to demonstrate that the pulled colors made the cylindersuseless forproduction purposes. The representatives of theUnion agreed that the cylinders could not be a live job.Wahr asked if the company could proceed with the retest.Hall said he would let him know the next day.Wahr telephoned Doran early on November 5 to get hisanswer. Doran said he had no word for Wahr yet becausehe was waiting for a call from Flocker in Mount Morris,who was checking the situation. Later in the day DorancalledWahr. He said he had heard from Flocker and, asfar as the people in Mount Morris were concerned, it wasall right for Mueller to proceed with the test. Doran addedthat if the cylinders came back to Mueller a second timeWahr should leave them in the unopened boxes again untila further decision -was reached by the Union. Doran said,"That bridge will have to be crossed when we come to it."Doran added that the proofs he hadseenthe day beforehad convinced him the job was only a test. He said that, asfar as he was concerned, he would have given Mueller per-mission to go ahead immediately, but it was not up to himtomake that kind of a decision.Work then proceeded on the retest. When the cylinderswere ready, they were shipped back to Kable. The bridgenever had to be crossed because, this time, Mueller passedand the cylinders never came back.4. The current situationAt the time of the December phase of the hearing, bothMueller and S & M were producing cylinders for Kablepursuant to Judge Warren's temporary restraining order.Jobs still being done in Kable's plant were those which didnot fall within the purview of the judge's order and whichKable had been unable to place with outside suppliers be-causethe Union had successfully invoked the struck workprovision of its contract, in one way or another,in thoseshops.When the temporary restraining order expired by itsown terms on December 20, work ceased at S & M andMueller. Judge Warren issued an order on January 7, 1975,enjoining Respondentspending the final disposition of the matters involvedherein'by the National Labor Relations Board, from:(a)Refusing to perform services for S & M Roto-gravure Service, Inc. and Mueller Color Plate Compa-ny or any other person or employer upon productsand/or processes which had been performed in therotoprocessing department at Kable Printing Compa-ny prior to July 22, 1974.As a result, Kable was able to make arrangements to haveall its cylinders engraved by suppliers. S & M and Muellerresumed work. Kable was able to enter into a 1-year con-tract with Graphicscans. Graphicscans took over the pro-duction of cylinders for a publication called "TV Week,"the last job still in the Kahle plant when the injunction washanded down. On January 15, 1975, Kable moved to re-open the hearing. Since the- question of whether Kable'sdecision to cease engraving cylinders in its own plant isindeed irrevocable as it claims or is merely a bargainingstratagem is crucial to the issue posed in this proceeding,and since the state of the record as it existed when thehearing closed on December 4 left that fact uncertain, Igranted Kable's motion.When the hearing resumed onFebruary 13, 1975, I took evidence of relevant eventswhich occurred after December 4 and before February 13.The present situation is as follows:No cylinders are being engraved in Kable's plant. Somework formerly done by Kable's striking engraversis stillbeing done in the plant. Rotogravure cylinders arechromed before they are placed on the press. Graphicscanshas no facilities for chroming cylinders. Consequently,"TV Week" cylinders produced by Graphicscans are beingchromed by Kable. The engraved copper which is placedon a cylinder base to make a rotogravure cylinder is worthsalvaging and selling as scrap. Copper is still being strippedfrom used cylinders in Kahle's plant. Engravers,as well asnonengravers, marked up proofs prior to the strike. Proofsare still being marked up in Kable's plant. All these vestig-es of the rotogravure processing formerly done by strikingengravers will continue to be done in Kable's plant into theindefinite future.Prior to the strike, Kable had two laydown machines. Bythe first phase of the hearing, the larger of these and theonly one of sufficient capacity to handle cylinders of allsizeshad been moved to the Mueller plant. Mueller had anoption to buy. As of February 13, 1975, this machine wasstill in the Mueller plant. Details of its sale to Mueller hadnot been finalized. Other equipment had been sold andmoved out of Kahle's plant. The remainder of it was forsale with the likelihood that little of it would find a buyer.However, there is still sufficient equipment in the Kableplant to etch rotogravure cylinders.Sometime between December 4, 1974, and Feburary 13,1975, Kable hired an engraver and added him to its qualitycontrol staff. In addition to working in Kable's plant andoverseeing the quality of work done there, he spends partof his time at the S & M and Mueller plants, where he GRAPHIC ARTS INTERNATIONAL UNION-overseesthe quality of their work on the cylinders they areproducing for Kahle.Since Kahle announced its decision to Local 91-P onJuly 22 to stop producing rotogravure cylinders in its ownplant, it has sought consistently to implement that decision.It only continued to produce cylinders thereafter becauseRespondents'tactics in resisting left it no choice.It ceasedproducing cylinders as soon as Judge Warren's injunctionmade it possible. Its physical capacity to produce cylindershad been reduced in significant respects.I have-no reasonto doubt the sworn testimony of its officials as to theirintentions for the future. I find, therefore, that Kahle's de-cision to stop producing rotogravure cylinders in its ownplant was made in good faith and is irrevocable.It was nota stratagem designed to force Respondents to agree to acollective-bargaining agreement on Kable's terms, afterwhich it would revert to its former production methods.C. Analysisand ConclusionsThe only real issue in this proceeding can be summed upin one deceptively simple question: When does struck workcease to be struck work? At S & M, employee Al Washe-chek refused to work on the Aldens XJ job because "I wasinstructed by [Steward] Bernie McDonald that it had beenstruck work." (In emphasizing "I made my own personaldecision" at the beginning of this portion of Washechek'stestimony, Respondents' brief misses the significance of hisanswer to the- question, "During your lunch break on thatday, did you talk to [Supervisor) Pollard?") Also, Local 277posted a notice to employees which contained the directorder "you are not to further process any of the Aldenscylinders." At Mueller, employees only worked on the testjob in the first place after receiving Local 277's permission,and employee George Strobel was told by Steward FredEckard not to work on the remake when the first cylindersfailed to pass muster. Each of these undisputed facts meetsthe 8(b)(4)(i) requirement of induced employees. As to the8(b)(4)(ii) requirement of coerced employers, the talk ofblood money directed to S & M president and the talk ofhot water directed to Mueller's rotogravure division man-ager go far beyond a plea for S & M's and Mueller's volun-tary cooperation in the Union's battle with Kable. Casescited in Respondents' brief-N.L.R.B v.Servette, Inc., 377U.S. 46 (1964);Carpenters District Council of Houston andVicinity (Astrodomain Corporation),202 NLRB 744 (1973);andTruck Drivers & Helpers Local Union No.,592, affiliatedwithInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, (Estes ExpressLines, Inc.),181 NLRB 790 (1970}-in support of its argu-ment that Respondents committed no 8(b)(4)(ii) activitystand for the proposition they rely on. They are inapposite,however, because the facts make it clear that Respondentsdid more than -merely ask the cooperation of S & M andMueller. Respondents' motive for what they did at S & Mand Mueller is, of course, not in dispute. That they soughttohave S &M and Mueller cease doing business with Ka-ble is implicit in their ally doctrine defense.With respect to the struck work issue, Respondents relyonBreweryWorkers Union No. 8, International Union ofUnited Brewery, Flour, Cereal, Soft Drink & Distillery291Workers of America, AFL-CIO (Bert P. Williams, Inc.),148NLRB 728 (1964), and the General Counsel relies onDis-trict 65,DistributiveWorkers of America (S.N.S. Distribut-ing Service),211 NLRB No. 62 (1974), andDistrict 65, Dis-tributiveWorkers of America (M. Lowenstein & Sons, Inc.),215 NLRB No. 120 (1974). InBertWilliams,O'Brien, abeer wholesaler, decided to subcontract delivery work toWilliams during negotiations which culminated in a strikeand entered into a binding contract with Williams the daythe strike began. The Board said:We believe that Williams comes within [theRoyalTypewriter]definition-of an "ally." [228 F.2d 553 (C.A. 2, 1955),cert. denied351 U.S.962 (1956).]It know-ingly did work which would otherwise have been doneby the striking employees of the primary employer,O'Brien, and this work was paid for by O'Brien pur-suant to an arrangement originated by O'Brien to ena-ble it to meet its own contractual obligations to Car-ling. The Trial Examiner, however, refused to find thatWilliams was an "ally" of O'Brien because, in his viewof the evidence,Williams would have received its con-tract even if there had been no strike. We do not agreewith this inference drawn by the Trial Examiner.Although O'Brien was concerned about its deliverycosts and was exploring the possibility of contractingout its delivery work for months before the strike, ithad made no decision relative thereto in the earlymonths of 1963. Notwithstanding its December 27 no-tice to Respondent,O'Brien participated in joint bar-gaining negotiations with other beer wholesalers toFebruary 15, and bargained individually with Respon-dent until the eve of the expiration of the 1961 con-tract. To accept the Trial Examiner's inference wouldrequire the further inference, which we believe unwar-ranted,that during its participation in joint and sever-al bargaining negotiations with Respondent, O'Brienwas not acting in good faith. If O'Brien had alreadydetermined to contract out its delivery work,its nego-tiations with Respondent on future terms and condi-tions of employment for delivery employees were asham. Moreover, McDonald [an official of the-Wil-liams company]admitted that during his negotiationswith O'Brien representatives in January and February1963, he had been aware that O'Brien was participat-ing in the negotiations for a'new contract with Re-spondent and that he had been told that no deal couldbe completed with him until the O'Brien representa-tives knew "what was going to happen to this contractwith Local 8 [Respondent]."This to us means thatO'Brien representatives were tellingMcDonald thatany arrangement with Williams would depend on thefailure of the current bargaining negotiations with Re-spondent. Further, the timing of the contract withWilliams shows its close connectionwiththe strike.As found by the Trial Examiner, O'Brien did notmake a binding agreement with Williams until March1, at the earliest, which was after the start of the strike,"and conceivably, not until the signing of the contractseveral days later." Finally, the improvisations resort-ed to by Williams in order to'assumethe work of the 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDstriking employees, indicates that O'Brien's arrange-ment with Williams was hastily conceived. It may be,of course, that sometime in the future O'Brien mighthave contracted out its delivery work, but the decisionto contract out coincidentally with the strike was, wehold, caused by the failure or imminent failure of col-lective-bargaining negotiations with Respondent andrepresented an attempt by O'Brien to insure continu-ance of beer deliveries notwithstanding the strike byits own employees. We find that, under these circum-stances,Williams was an "ally" of O'Brien within thecompass oftheEbasco-Royal Typewriterdoctrine 12and that the picketing of Williams' trucks engaged indoing the work formerly done by O'Brien's employeeswas primary picketing and lawful.[Douds v. Metropol-itanFederation of Architects, Engineers, Chemists &Technicians, Local 231 [Ebasco Services, Inc.],75 F.Supp. 672 (D.C.N.Y., 1948) ]12Our conclusion in this respect is not alteredby the fact thatO'Brien's contract with Williams was not for a term limited to theduration of the strike. The fact that a subcontractor may exact afixed-term agreement as the price for undertaking struck work doesnot in our opinion remove him from an ally status within theEbasco-Royal Typewriterprinciple. The essential point is that but for the strikethe work at that time would have been done by the striking employ-ees. To uphold a distinction between a subcontract for the striker'sduration and one for a fixed term as alone controlling would providea ready means for evading the struck work doctrine [Other footnotesomitted.]Apart from the cases adverted to above, other con-siderations also impel us to the conclusion thatRespondent's picketing of Williams' trucks constitutedlegitimateprimary activity.It is quite clear that the subcontracting of O'Briendelivery operations neither nullified the strike, whichwas then already in progress, nor converted its initialand lawful primary objective-to obtain a collective-bargaining contract-into an unlawful secondary ob-jective. And this is so even though attainment of thatobjective would now require as an incidental effect thecessation of O'Brien's businesswithWilliams. Thestriking employees and their union thus continued toretain a legitimate interest in publicizing their primarylabor dispute with O'Brien at the locus of that dispute.Had O'Brien operated its delivery service after thestrike began with replacement employees whom ithired directly, there can be little doubt that Respon-dent would have had a lawful right to follow thetrucks, which marked the strikers' normal work situs,and to appeal to the replacements to support its cause.Was the strikers' right to engage in such primary strikeactivity at their normal work situs cut off becauseO'Brien subcontracted its delivery operation to Wil-liams for a fixed term? In the particular circumstancesof this case, we are satisfied that it was not.Here Williams was scarcely in the position of theunconcerned employer whom Section 8(b)(4)(B) is de-signed to protect-one forced into a labor dispute nothis own for reasons outside his control. When Wil-liams entered into its contract with O'Brien, it did sowith full knowledge that O'Brien's business operationswere then subject to strike sanctions. The work whichWilliams undertook to take over was an integral partof the regular business operation O'Brien was requiredto conduct under its franchise from Carling. With re-spect to the delivery branch of O'Brien'sbusiness,Williams, in effect, placed itself in the position ofO'Brien, the primary employer, performing, throughthe newly hired employees it put on for that specificpurpose, O'Brien's delivery work in precisely the samemanner as O'Brien had done, with the same rentedtrucks, with deliveries originating at the same ware-house and destined as before for O'Brien's customersexclusively, and with no commingling of O'Brien'swork with otherbusinessofWilliams' own. Thus Wil-liams' newly hired employees became for all practicalpurposes replacements for O'Bnen's striking employ-ees, performing at the same locations the identicalwork which, but for the failure of contract negotia-tions and the consequent strike and subcontracting,the strikers would have performed and which theycould again expect to perform if the primary strikeproved successful.In these circumstances we think it would be bothartificial and at variance with congressional intent toviewWilliams as a neutral within the protection of8(b)(4)(B), or to hold that because the replacementshad been effected indirectly by Williams rather thandirectly by O'Brien, the strikers had forfeited their le-gitimateprimary interest to picket the trucks driven bythe employees who were occupying their jobs. [148NLRB at 732-734.]InS.N.S.,Concord Fabrics' contract with the union in-volved expired by its own terms. A few days later Concorddecided to close the plant and send the work to S.N.S. Bythe time the union began picketing S.N.S., all that re-mained at Concord's old location was an empty buildingon which Concord still held a long-term lease. The Boardsaid:In adopting the Administrative Law Judge's conclu-sion that S.N.S. Distributing Service was not an eco-nomic ally of Concord Fabrics Inc., the primary em-ployer herein, we agree thatBreweryWorkers UnionNo. 8, International Union of United Brewery, Flour,Cereal, Soft Drink & DistilleryWorkers of America,AFL-CIO (Bert P. Williams, Inc.),148 NLRB 728, isdistinguishable from the instantcase.InWilliamstheBoard concluded that an ally relationship existed,finding,inter alia,that the primary employer's subcon-tracting of its work was caused by the imminent fail-ure of negotiations with the union concerning futureterms and conditions of employment and representedan attempt to continue its operations notwithstandinga strike by its employees. The Board further found inthat case that the secondary employer was aware thatits contract with the primary employer was contingenton the outcome of the latter's negotiations with theunion and that, by entering into a final contract withthe primary employer only after thecommencementof the strike, it knowingly performed work which but GRAPHIC ARTS INTERNATIONAL UNIONfor the strike would have been performed by the em-ployees of the primary employer.In contrast, the record in the instantcase disclosesthat Concord's subcontracting of its work and closingof its plant were the result of legitimate business con-siderations in no way related to a concurrent strike byitsemployees,Thus,Respondent did not picketConcord's premises until almost 2 months after Con-cord had begun subcontracting its work to S.N.S. Dis-tributing Service and some 3 weeks after Concord hadcompletely abandoned its plant. In these circum-stances, itcannot be said that Concord's actions weredevised to avoid the consequences of a strike by itsemployees or that S.N.S. Distributing Service didwork which otherwise would have been performed byConcord's employees. [211 NLRB- No. 62, fn. 3.]InLowenstein,a companioncase toS.N.S.,growing outof the same labor dispute, the Board affirmed, withoutcomment, the administrative law judge's conclusion thatthe union's reliance onBertWilliamswas as misplacedthere as inS.N.S.The judge specifically rejected the con-tention set forth in the union's brief that "the timing of thecontracting out to Lowenstein was so coincidental with thebreakdown of the bargaining [between Concord and Dis-trict 65], that the two were inextricably woven together."Here, Kable did not decide to stop producing its ownrotogravure cylinders until after the strike had been in pro-gressfor more than 2 months and negotiations had reachedan impasse.Therefore, neitherBertWilliamsnorS.N.S./Lowensteinisdispositive since neither is factually on allfours. Theanswerhere lies, I think, in the rationale whichunderlies the words used by the Board in distinguishing thestatus oftheWilliamsfrom theS.N.S./Lowensteindisputeat the time the union involved in each tookaction againstsecondary employers in good-faith reliance on the ally doc-trine.TheEbasco-Royal Typewriterdoctrineis setforth inRoy-al Typewriter, supra,in these terms:. . : an employer is not within the protection of§8(b)(4)(A) [now §8(b)(4)(B)] when he knowingly doeswork which would otherwise be done by the strikingemployees of the primary employer and where thiswork is paid for by the primary employer pursuant toan arrangementdevised and originated by him to ena-ble him to meet his contractual obligations. [228 F.2dat 559.]Ithas been endorsed by the Supreme Court inNationalWoodwork Manufacturers Association v. N.L.R.B.,386 U.S.612 (1967), in these words:The literalterms of §8(b)(4)(A) also were not ap-plied to the so-called "ally doctrine" cases, in whichthe union's pressurewas aimed toward employers per-forming the work of the primary employer's strikingemployees. The rationale,again, wasthe inapplicabili-ty of the provision's central theme, the protection ofneutrals against secondarypressure,where the second-ary employer against whom the union's pressure is di-rected has entangled himself in the vortex of the pri-mary dispute. "[T]he unionwas not extending itsactivity to a front remote from the immediate dispute293but to one intimately and indeed inextricably unitedto it.Douds v. Metropolitan Federation of Architects, 75F.Supp. 672, 677. . . . [386 U.S. at 627.]A secondary employer is "intimately and indeed inextrica-bly united" to a war between a union and a primary em-ployer (1) when he acts with knowledge of the dispute, (2)in doing work which would otherwise be done by strikers,and (3) when the primary employer has entered into thearrangement for getting the work done by the secondaryemployer in order to meet contractual obligations imper-iled by the strike. All three elements must be present beforework done by a secondary employer at the behest of aprimary employer becomes struck work and the secondaryemployerlosesthe protection of Section 8(b)(4)(B) of theAct.Here, there is no problem with the first and thirdpoints. S & M and Mueller admittedly were aware of thestrike when they entered into contracts with Kable in Au-gust. The contracts were admittedly devised and originatedby Kable and the work performed pursuant to them paidfor by Kable so that Kable could meet its contractual obli-gations to produce finished printed material for its custom-ers despite the fact that its engravers, by striking, hadclosed down an integral part of its production process. Thedispositive question in this proceeding is whether the workwhich S & M and Mueller did after July 22 was workwhich strikers would have done but for the fact that theywere on strike after that date.The Board has recognized the importance of this ques-tion in bothBertWilliams, supra,andS.N.S/Lowenstem,supra.The key sentence in the Board's explanation of whythe ally doctrine applied inWilliamsis the last sentence inthe next to last paragraph in the quote from thatcase setforth above. The last clause-work "which [the strikers]could again expect to perform if the primary strike provedsuccessful"-is an inseparable part of that explanation. InS.N.S.,the conclusion that "it cannot be said thatConcord's actions were devised to avoid the consequencesof a strike by its employees, or that S.N.S. Distributing Ser-vice did work which otherwise would have been performedby Concord's employees" grows out of the fact that thework was gone and would never again return to Concord'splant.When does struck work cease to be struck work? Obvi-ously, when the strike stops. When does a strike stop? Ob-viously, when the union which called it calls it off. But tostop there is to beg the question posed in this proceeding.The solution lies in the answer to the question which logi-cally follows these two. Is there any other way in which astrike can stop? Or, put another way, what, if anything, cana struck employer do to bring a strike to an end other thancome to an agreement with the union? If the answer isnothing, then the ally doctrine applies here. If, however,the struck employer has another option open to him, itdoes not.Kable knew, on July 22, that the Union would not agreeto a change in the working conditions of the engravers itrepresented as fundamental as the change which the Com-pany felt it needed to keep its plant viable. Bargaining onconditions of employment which did not carry out Kahle'sdesire to restructure the plant represented capitulation to 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union's demands. The result, in Kable's view, -wouldbe the death of the plant. Rather than capitulate, it electedto end its need for engravers forever by ceasing to producecylinders in its own plant. By so doing, it admitted that ithad been defeated by the Union short of the result of thewar between them-the death of the plant-which was in-evitable if it capitulated or if-it continued to plan to resumeits former operations once the strike ended.When it madeand adhered to an irrevocable,good-faith decision to elimi-nate engravers from its operations,it effectively ended thestrike.When Kable gave up trying to produce its own cyl-inders, work done thereafter by S & M and Mueller was nolonger work that strikers would have done but for thestrike, and the ally doctrine no longer applied.Ebasco, Royal Typewriter, Bert-Williams,S.N.S.,andLowensteinare all consistent with this view. In each thecontrolling fact was that the struck employer had not per-manently given up the operation performed by the strikers.This is especially clear inBert Williams,Respondents' prin-cipal support. The significance of footnote 12 lies in theBoard's rejection of the mechanical approach that this sortof situation turns on whether the subcontract from primaryemployer to secondary is for a fixed term or for the dura-tion of the strike. Instead,the Board looked realistically atthe situation as a whole to determine whether the strikerswould,in fact, resume doing the work at issue when strikehad become history. That is the clear import of "the identi-cal work which,but for the failure of contract negotiationsand the consequent strike and subcontracting,the strikerswould have performedand which they couldagain'expect toperform if the primary strike proved successful."(Emphasissupplied.)Whether the moment came on the day O'Brienagreed to meet the Brewery Workers bargaining demandsor whether it came on the day O'Brien's contract with Wil-liams expiredby its own terms, the strikers still had anexpectation of returning to work.Here, while Kable's deci-sion to stop producing its own cylinders clearly was relatedto the"failure of contract negotiations"with the Union, itwas not related to the"consequent strike and subcontract-ing" in the sense in which the Board has used those wordsinBertWilliams.Even if the Union had not struck Kablebut had continued to work without a contract while, at thesame time, still adamantly refusing to go along with theother unions in the plant in a basic restructuring of work-ing conditions,it is problematical whether Kahle's engrav-ers would still be working theretoday.Given the eventswhich did occur, it is clear that they have no reasonableexpectation of ever working there again.By placing Kablein a position where it could not ensure the continued exis-tence of its plant without ceasing to produce its own roto-gravure cylinders, -Respondents have lost their strike. Ifind,therefore,that the strike ended on July 22 when Ka-ble made and began its efforts to implement a good-faith,irrevocable decision to cease doing at its own plant thatportion of its total operation over which Respondents hadjurisdiction.By activities thereafter at S & M and Muellerwhich had as their object forcing or requiring S & M andMueller to cease doing business with Kable,Respondentsviolated Section 8(b)(4)(i) and(ii)(B) ofthe Act.Upon the foregoing findings of fact, and upon the entirerecord in this case,Imake the following:CONCLUSIONS OF LAW1.Kable Printing Company, S & M Rotogravure Ser-vice, Inc., and Mueller Color Plate Co. are employers en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Graphic ArtsInternationalUnion, AFL-CIO, andLocal #277, Graphic Arts International Union, AFL-CIO,are labor organizations within the meaning of Section 2(5)of the Act.3.By inducing employees of S & M and Mueller to re-fuse to handle or_work on materials and to refuse to per-form services and by coercing S & M and Mueller with anobject of forcing or requiring S & M and Mueller to ceasedoing business with Kable,Respondents have violated Sec-tion 8(b)(4)(i) and (ii)(B) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion2(6) and (7) of the Act.[Recommended Order omitted from publication.]